UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2014 Date of reporting period:April 30, 2014 Item 1. Reports to Stockholders. Semi-Annual Report For the period ended April 30, 2014 EDGAR LOMAX VALUE FUND Semi-Annual Report April 30, 2014 Dear Fellow Shareholder: We want to start off by pointing out that the Edgar Lomax Value Fund had a tremendous first half of its fiscal year, outperforming both its “value” benchmark and the broad market.Specifically, during the 6-month period ended April 30, 2014, the Fund gained 9.29% versus S&P 500/Citigroup Value Index and S&P 500 Index respective returns of 8.91% and 8.36%.Through a combination of this performance and new shareholder contributions, Fund assets climbed to nearly $49 million (a high for the Fund). Before presenting our longer-term performance figures, let’s first address the fact that the stock market has been on a “bull market” run for over 5 years (since the last “bear market” low in March 2009), quite long by historical standards.As a consequence, stocks’ 1- and 5-year returns are nearly twice the average annual total return they have experienced since the Great Depression of the early-1930s—a pace that is unlikely to repeat over the next 5 years.Though the precise timing is unknowable, every market advance sets the stage for the next market decline.Our commitment is simply to remain invested in world-class companies we believe can perform relatively well in all market environments, both rising and falling.With that, here is a summary of average annual total returns through April 30, 2014: S&P 500/ Fund Citigroup Value S&P 500 1-year 19.54% 19.85% 20.44% 5-year 19.02% 19.09% 19.14% 10-year 7.41% 7.34% 7.67% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 205-0524 or visiting www.edgarlomax.com.Before deducting fees that the Advisor contractually waived or expenses of the Fund that the Advisor absorbed, the gross expense ratio is 1.41%*; however, after such waivers or absorptions by the Advisor, the Fund’s net expense ratio is 0.96%. Just over a month into the Fund’s current fiscal year, the Federal Reserve announced that it would soon begin the “tapering” of its long-running money-printing program called “Quantitative Easing” (or “QE”).This program, along with other federal monetary and fiscal actions, was designed to stimulate the economy in the aftermath of the 2008-2009 Great Recession; however it also, in our view, propped up weaker entities by artificially boosting their revenues and encouraged excessive risk-taking among investors who came to feel that the government had now greatly limited the potential for substantial investment losses.Consequently, higher-quality stocks like those we * Figures are from the Fund’s prospectus dated February 28, 2014. The Advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that Net Annual Fund Operating Expenses do not exceed 0.96% (excluding “Acquired Funds Fees and Expenses” and extraordinary expenses) through at least February 27, 2015. Prior to January 1, 2014, the contractual expense cap was 0.99%. In addition, the Advisor has voluntarily agreed to waive a portion of its investment advisory fee contingent upon the Fund’s performance versus the S&P 500/Citigroup Value Index. While the Advisor may discontinue its voluntary waiver any time after February 27, 2015, it has no intention of doing so. hold (that is, companies with generally solid balance sheets and long histories of profitability) lost their relative attraction to normally risk-adverse investors and, as a result, have seen their prices rise more modestly than lower- quality stocks and have, in our opinion, developed significant untapped value that will inevitably be recognized.Whether our fiscal year-to-date outperformance was, in part, an early reaction to the Fed’s modest taper in QE or not, we expect high-quality companies to deliver strong long-term results as the stimulus is eventually removed. The “Schedule of Investments” included in this report provides a comprehensive list of our holdings.Let’s look at a few of them, along with their respective performances through the first half of this fiscal year.Three sectors delivered particularly strong results:Information Technology rallied 15.2% behind three of the Fund’s more substantial holdings, Hewlett Packard (up 37.1%), Intel (up 11.1%) and Microsoft (up 14.8%).Moreover, they remain undervalued in our opinion, with respective price-to-earnings ratios, or P/Es, of just 12, 16 and 15 (versus the S&P 500’s ratio of 19).The Health Care sector rose 10.4% on the back of a 32.1% rise in Merck shares.Our largest holding in the group, Pfizer, sat out the rally with a modest 3.7% gain.Investors were likely showing concern about the huge price and uncertain benefits of Pfizer’s attempted acquisition of AstraZeneca.Pfizer remains quite profitable, pays an above-market dividend yield of 3.5% and has the financial resources to compete very formidably in a rapidly changing health care marketplace so, we’ll hold our shares.Finally, Financials rose a similar 10.3%, led by a 17.2% surge in Wells Fargo’s shares.This company has been consistently profitable (with a current P/E of just 13) and is very strong financially, having avoided many of the problems faced by other banks in the wake of the housing market collapse. Thank you, once again, for your confidence in our management of the Fund.We remain committed to handling your hard-earned money as carefully as we do our own. Cordially, Randall R. Eley Phillip A. Titzer Chief Investment Officer Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk; principal loss is possible.“Value” investing as a strategy may be out of favor in the market for an extended period.Value stocks can perform differently from the market as a whole and from other types of stocks. Investment performance reflects expense waivers in effect.In the absence of such waivers, total return would be reduced. The opinions expressed are those of the investment advisor, are subject to change, and forecasts made cannot be guaranteed.Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for current Fund holdings information. The Price-to-Earnings (P/E) Ratio is calculated by dividing the current price of a stock by the company’s trailing 12 months’ earnings per share. The Dividend Yield is calculated by dividing a company’s per-share projected annual dividend payment by the company’s stock price per share. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.The S&P 500/Citigroup Value Index is a capitalization-weighted index of stocks in the S&P 500 Index which exhibit strong value characteristics.You cannot invest directly in an index. 2 EDGAR LOMAX VALUE FUND EXPENSE EXAMPLE at April 30, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Edgar Lomax Value Fund is a no-load mutual fund and has no shareholder transaction expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/13 – 4/30/14). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 0.96% per the advisory agreement. For the period November 1, 2013 through December 31, 2013, the Advisor agreed to limit the Fund’s net annual operating expenses to 0.99% of average net assets. Effective January 1, 2014, the Advisor has agreed to limit net annual operating expenses to 0.96% of average net assets. In addition, the Advisor has voluntarily agreed to waive a portion of its advisory fee contingent upon the Fund’s performance versus the S&P 500® Value Index (see Note 4 of the Notes to Financial Statements). The amount of the voluntary waiver will depend upon the size of the Fund’s assets as of the end of each month. If the Advisor waives advisory fees under this arrangement, it has also agreed to absorb all expenses, other than advisory fees. For the six months ended April 30, 2014, the Fund’s aggregate annual operating expenses were reduced to 0.47%. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/13 4/30/14 11/1/13 – 4/30/14 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.47%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 3 EDGAR LOMAX VALUE FUND INDUSTRY ALLOCATION OF PORTFOLIO ASSETS at April 30, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. 4 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited) Shares COMMON STOCKS - 93.19% Value Beverage and Tobacco Product Manufacturing - 1.32% Altria Group, Inc. $ Coca-Cola Co. PepsiCo, Inc. Chemical Manufacturing - 13.26% AbbVie, Inc. Bristol-Myers Squibb Co. Dow Chemical Co. E. I. du Pont de Nemours and Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing - 12.48% Cisco Systems, Inc. Hewlett-Packard Co. Intel Corp. Raytheon Co. Texas Instruments, Inc. Credit Intermediation and Related Activities - 4.06% Capital One Financial Corp. Citigroup, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Food Services and Drinking Places - 3.65% McDonald’s Corp. Funds, Trusts, and Other Financial Vehicles - 0.50% Simon Property Group, Inc. The accompanying notes are an integral part of these financial statements. 5 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), continued Shares COMMON STOCKS - 93.19% Value General Merchandise Stores - 7.53% Target Corp. $ Wal-Mart Stores, Inc. Health and Personal Care Stores - 0.99% Walgreen Co. Insurance Carriers and Related Activities - 9.29% Allstate Corp. UnitedHealth Group, Inc. Machinery Manufacturing - 3.70% General Electric Co. Management of Companies & Enterprises - 1.94% Goldman Sachs Group, Inc. Morgan Stanley Merchant Wholesalers, Nondurable Goods - 0.48% Procter & Gamble Co. Metal Ore Mining - 0.42% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 2.92% Baxter International, Inc. Medtronic, Inc. Motion Picture and Sound Recording Industries - 1.29% Time Warner, Inc. Oil and Gas Extraction - 2.56% Apache Corp. Occidental Petroleum Corp. The accompanying notes are an integral part of these financial statements. 6 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), continued Shares COMMON STOCKS - 93.19% Value Petroleum and Coal Products Manufacturing - 6.88% Chevron Corp. $ ConocoPhillips Exxon Mobil Corp. Professional, Scientific, and Technical Services - 0.30% Amgen, Inc. Publishing Industries (except Internet) - 5.34% Microsoft Corp. Twenty-First Century Fox, Inc. - Class A Rail Transportation - 2.76% Norfolk Southern Corp. Union Pacific Corp. Telecommunications - 4.63% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 2.83% Ford Motor Co. General Dynamics Corp. Lockheed Martin Corp. Utilities - 4.06% American Electric Power Co., Inc. Exelon Corp. Southern Co. TOTAL COMMON STOCKS (Cost $37,812,000) The accompanying notes are an integral part of these financial statements. 7 EDGAR LOMAX VALUE FUND SCHEDULE OF INVESTMENTS at April 30, 2014 (Unaudited), continued Shares SHORT-TERM INVESTMENTS - 6.60% Value Fidelity Institutional Money Market Portfolio, 0.01%(a) $ Invesco STIT-STIC Prime Portfolio, 0.02%(a) TOTAL SHORT-TERM INVESTMENTS (Cost $3,210,721) TOTAL INVESTMENTS IN SECURITIES (Cost $41,022,721) - 99.79% Other Assets in Excess of Liabilities - 0.21% TOTAL NET ASSETS - 100.00% $ (a) Rate shown is the 7-day annualized yield as of April 30, 2014. The accompanying notes are an integral part of these financial statements. 8 EDGAR LOMAX VALUE FUND STATEMENT OF ASSETS AND LIABILITIES at April 30, 2014 (Unaudited) ASSETS Investments in securities, at value (identified cost $41,022,721) $ Cash Receivables Fund shares sold Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Administration fees Transfer agent fees and expenses Audit fees Fund Accounting fees Legal fees Shareholder reporting Chief Compliance Officer fee Custody fees Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share [$48,627,252/3,315,672 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 EDGAR LOMAX VALUE FUND STATEMENT OF OPERATIONS – For the six months ended April 30, 2014 (Unaudited) INVESTMENT INCOME Dividends $ Interest Total investment income EXPENSES Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Insurance expense Other expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) Net expenses Net investment income REALIZEDAND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investment Net change in unrealized appreciation on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 10 EDGAR LOMAX VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain on investments ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income at end of period $ $ (a) A summary of share transactions is as follows: Six Months Ended April 30, 2014 Year Ended (Unaudited) October 31, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestment of distributions Shares redeemed ) Net increase/(decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 11 EDGAR LOMAX VALUE FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Six Months Ended April 30, 2014 Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain on investments ) — Total distributions ) Net asset value, end of period $ Total return %‡ % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratios of expenses to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Ratio of net investment income to average net assets: Before fees waived and expenses absorbed %† % After fees waived and expenses absorbed %† % Portfolio turnover rate %‡ % † Annualized ‡ Not Annualized The accompanying notes are an integral part of these financial statements. 12 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited) NOTE 1 – ORGANIZATION The Edgar Lomax Value Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as an open-end management investment company.The Fund’s investment objective is to seek long-term capital growth while providing some income.The Fund began operations on December 12, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for the open tax years 2011-2013, or expected to be taken in the Fund’s 2014 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however, the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Securities Transactions, Income and Distributions:Securities transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on a first-in, first-out basis.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date. The Fund distributes substantially all net investment income, if any, and net realized capital gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations, which differs from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. 13 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), continued E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of April 30, 2014, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities – The Fund’s investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 14 EDGAR LOMAX VALUE FUND NOTES TO FINANCIAL STATEMENTS at April 30, 2014 (Unaudited), continued Short-Term Securities – Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of April 30, 2014: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and Food Services $ $
